FILED
                             NOT FOR PUBLICATION                           OCT 23 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


PEDRO JUAREZ-LORENZO,                            No. 11-70909

               Petitioner,                       Agency No. A095-761-112

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 15, 2013**

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Pedro Juarez-Lorenzo, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s denial of his motion to reopen removal proceedings

conducted in absentia. Our jurisdiction is governed by 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen. Mohammed v.

Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny in part and dismiss in part

the petition for review.

      The agency did not abuse its discretion by denying Juarez-Lorenzo’s motion

to reopen where he failed to establish that exceptional circumstances excused his

failure to appear at his hearing. See 8 U.S.C. § 1229a(e)(1) (defining exceptional

circumstances as circumstances beyond the control of the alien); Sharma v. INS, 89

F.3d 545, 547 (9th Cir. 1996) (traffic congestion and parking difficulties

insufficient to require reopening); see also Valencia-Fragoso v. INS, 321 F.3d

1204, 1205-06 (9th Cir. 2003) (per curiam) (considering that only possible relief

was discretionary grant of voluntary departure as factor in exceptional

circumstances determination).

      We lack jurisdiction to review Juarez-Lorenzo’s claim regarding the

transcript from his February 2009 hearing because he failed to raise it before the

BIA, and thereby failed to exhaust his administrative remedies. See Tijani v.

Holder, 628 F.3d 1071, 1080 (9th Cir. 2010). Juarez-Lorenzo’s contention

regarding the transcript from his November 2009 hearing is not supported by the

record.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                          2                                     11-70909